DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 28th, 2020 has been entered.
Response to Arguments
Applicant’s arguments, see Pages 5-6, filed December 28th, 2020, with respect to Kambe have been fully considered and are persuasive.  The art based rejections of the claims have been withdrawn. 
Specifically, Kambe fails to disclose the combination of features of the pump chamber including a single wall defining a single chamber with the base inlet and top outlet.
Applicant's arguments filed December 28th, 2020 have been fully considered but they are not persuasive. 
Applicant argues for the ODP rejections with respect to Figures 4-5 be defined on the record. As previously stated in the after final response mailed July 2nd, 2020, Figure 3 shows the same pump structure. The only difference is that Figures 4-5 provide a pump with a "thicker back plate portion". Morando states, "Referring now to FIGS. 4 and 5 an alternate riserless pump 20' having an impeller 32' which is substantially the same as impeller 32 described above, except that impeller 32' has a much thicker back plate portion 52 (i.e., the face of the impeller opposite to the surface bearing the molten metal inlets 35) than impeller 32." As such, Figure 3 presents the same pumping structure relied upon .
Double Patenting
Claims 2, 3, 4, 6, 7, 8, 9, 11, 12, 13, 14, 20, 23, 24, 25, and 29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,506,346 in view of Morando (US 8246295). 
Claims 1-20 of Patent No. 9,506,346 substantially overlap with the instantly claimed subject matter. ‘346 includes an elongated tube (elongated pumping chamber) comprised of a refractory material (tube is comprised of refractory ceramic), including a shaft disposed within the pumping chamber (shaft disposed within the tube), and an impeller attached to the shaft (impeller including bearing ring portion). At least a portion of the impeller is coplanar with the base (bearing ring portion forming a bearing surface with the tube). The inlet diameter is narrower than width of the pumping chamber (chamber diameter 1.1 times diameter of impeller). Inlet has a diameter at least 1.1 times diameter of impeller (see claim 1) and the distance between the inlet and outlet is at least three/ten times (claims 2-3), the chamber is a volute shape (claim 5), the outlet tangential to a sidewall forming the chamber (claim 6), a metallic frame mounts the chamber (claim 7), a compressible material is disposed between the frame and top end (claim 8), and a safety spillway (claim 9) with the same dimensions (claims 10-11).
‘346 is missing minor limitations such as the base end being a circular cross-section inlet in axial alignment with the shaft, and the impeller including a plurality of independent vanes, the pumping chamber vane extend from a hub inclusive portion, vanes extend radially, and impeller comprised of graphite with the rotatable shaft being exposed to a bath of molten metal and disposed in an axial center of the hub of the impeller, and the elongated pumping chamber including a single wall defining a single chamber.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the claims of ‘346 with the shaft alignment, shaft exposed to metal and disposed in the hub of the impeller, and circular cross-section and impeller with a single wall defining a single chamber as taught by Morando for the purposes of lifting the molten metal in an attempt to maximize heating/melting efficiency. Further, materials such as graphite are known for art suited recognized purpose and are therefore also obvious.
Claims 5, 27, 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,506,346 in view of Morando (US 8246295), and further in view of Greer (US 6439860).
‘346 in view of Morando teaches all of the limitations except for the materials utilized being silica or silicon carbide, the inclusion of a heat break coupling, and mechanical attachment with bolts.
Greer is directed to a molten metal pump assembly which utilizes silica or silicon carbide for the materials (rings 21 made of silicon carbide), the impeller is attached with a heat break coupling (6), and the impeller can be attached by a mechanical attachment known to one of ordinary skill in the art, which would encompass bolting.
.
Claims 26 and 28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,506,346 in view of Morando (US 8246295), and further in view of Thut (US 6019576).
‘346 in view of Morando teaches all of the limitations except for a filter and a hanger device for lifting the pump. 
Thut is directed to a molten metal pump device and teaches “a filter device may be used to prevent material from entering the impeller chamber and damaging the impeller”. Thut further teaches “A hanger 35, which may have an eye E, may be attached to the motor mount 14”.
It therefore would have been obvious to one of ordinary skill in the art at the time of the invention to modify the claims of ‘346 with a filter as taught by Thut for the purposes of preventing material from entering the impeller chamber and damaging it and with the hanger as taught by Thut for the purposes of raising and lowering the pump within the molten metal.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN D SEABE whose telephone number is (571)272-4961.  The examiner can normally be reached on Monday-Friday, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUSTIN D SEABE/Primary Examiner, Art Unit 3745